 1   JAMES McMANIS (40958)
     MATTHEW SCHECHTER (212003)
 2   TYLER ATKINSON (257997)
     ANDREW PARKHURST (324173)
 3   McMANIS FAULKNER
     a Professional Corporation
 4   50 W. San Fernando Street, 10th Floor
     San Jose, CA 95113
 5   Telephone: (408) 279-8700
     Facsimile: (408) 279-3244
 6   jmcmanis@mcmanislaw.com
 7   Attorneys for Plaintiffs,
     GRADETECH, INC. and
 8   SAM RIVINIUS, and Petitioner,
     GRADETECH, INC.
 9
                              UNITED STATES DISTRICT COURT
10                           NORTHERN DISTRICT OF CALIFORNIA
11                                  SAN JOSE DIVISION

12 GRADETECH, INC., a California corporation;         Case No. 19-cv-06157 NC
   SAM RIVINIUS, an individual,
13                                                    STIPULATION AND ORDER SETTING
                   Plaintiffs and Petitioner,         FURTHER BRIEFING SCHEDULE FOR
14                                                    THE OPPOSITION AND REPLY AS TO
   v.                                                 DEFENDANTS’ MOTION TO DISMISS
15                                                    FIRST AMENDED COMPLAINT AND
   CITY OF SAN JOSE, a public entity; JIM             TO CONTINUE HEARING DATE
16 ORTBAL, in his official capacity as the City’s
   Hearing Officer on Gradetech’s protest of the      [Civil L.R. 7-11 and 7-12]
17 City’s 2019 Minor Street Projects
   disqualification decision, and in his individual   Courtroom:   5, 4th Floor
18 capacity; DAVID FRENCH, in his individual
                                                      Judge:       Hon. Nathanael Cousins
   capacity; CHRIS MASTRODICASA, in his
19 individual capacity; MATTHEW CANO, in his
   individual capacity; and MATTHEW
20 LOESCH, in his individual capacity, and
   DOES 1-50, inclusive,
21
                   Defendants and Respondents.
22

23

24
     ///
25
     ///
26
     ///
27
     ///
28
                                                 1
     STIPULATION AND ORDER SETTING FURTHER BRIEFING SCHEDULE ON MOTION TO DISMISS FAC
     AND TO CONTINUE HEARING DATE; Case No.: 19-cv-06157 NC
 1           Plaintiffs, GradeTech, Inc. and Sam Rivinius (“plaintiffs”), and defendants, the City of
 2   San Jose, Jim Ortbal, David French, Chris Mastrodicasa, Matthew Cano, and Matthew Loesch
 3   (collectively “defendants”), by and through their respective counsel of record, hereby stipulate as
 4 follows:

 5           WHEREAS, on December 20, 2019, plaintiffs filed their First Amended Complaint for
 6 Damages and Petition for Writ of Mandamus, or in the Alternative, for Writ of Administrative

 7 Mandamus;

 8           WHEREAS, on Tuesday, December 24, 2019, defendants filed a Motion to Dismiss First
 9 Amended Complaint (“the Motion”);

10           WHEREAS, on January 3, 2020, the Court granted a Stipulation between the parties
11 continuing plaintiffs’ deadline to file their opposition to the Motion to January 21, 2020,

12 defendants deadline to file a reply to February 4, 2020, and continuing the hearing date to

13 February 26, 2020;

14           WHEREAS, counsel for plaintiffs is scheduled to begin a trial in Alameda County on
15   January 27, 2020, and has various pretrial filings due and pretrial appearance scheduled before
16   that date;
17           WHEREAS, counsel for the parties have met and conferred regarding the briefing
18   schedule for the Motion, and defendants will not oppose a further extension in the briefing
19   schedule;
20           WHEREAS, the proposed briefing schedule will require the hearing on the Motion –
21   currently set for Wednesday, February 26, 2020 – to be continued to a later date;
22           WHEREAS, the parties agree that defendants need not provide initial disclosures, and
23   that the parties will not engage in discovery, before the Court issues its Order on the Motion;
24           WHEREAS, the parties agree that once an Order on the Motion is issued, they will
25   discuss discovery and the discovery schedule;
26           NOW THEREFORE, the parties hereby stipulate, and plaintiffs request that the Court
27   order, as follows:
28
                                                 2
     STIPULATION AND ORDER SETTING FURTHER BRIEFING SCHEDULE ON MOTION TO DISMISS FAC
     AND TO CONTINUE HEARING DATE; Case No.: 19-cv-06157 NC
 1          Plaintiffs shall have until Tuesday, February 25, 2020, to file their opposition to the
 2   Motion;
 3          Defendants shall have until Tuesday, March 17, 2020, to file their reply in support of the
 4 Motion;

 5          The opposition and reply shall comply with the page limits set forth in Northern District
 6 Local Rule 7-4(b); and

 7          The parties are available for the hearing on the Motion to be continued to any Wednesday
 8 in the month of April 2020 at 1:00 p.m.

 9          IT IS SO STIPULATED.
10 Dated: January 14, 2020                             McMANIS FAULKNER
11
                                                       /s/ Matthew Schechter
12                                                     MATTHEW SCHECHTER
13                                                     Attorneys for Plaintiffs, Gradetech, Inc., and
                                                       Sam Rivinius, and Petitioner, Gradetech, Inc.
14

15
     Dated: January 14, 2020                           RICHARD DOYLE, City Attorney
16

17                                                     /s/ Matthew Pritchard
                                                       MATTHEW PRITCHARD
18
                                                       Attorneys for Defendants, City of San Jose, Jim
19                                                     Ortbal, David French, Chris Mastrodicasa,
                                                       Matthew Cano, and Matthew Loesch
20

21

22                                           ATTESTATION
23          Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that all signatories listed, and on
24 whose behalf the filing is submitted, concur in the filing’s content and have authorized the filing.

25
     Dated: January 14, 2020                       /s/ Matthew Schechter____________
26                                                 MATTHEW SCHECHTER
27

28
                                                 3
     STIPULATION AND ORDER SETTING FURTHER BRIEFING SCHEDULE ON MOTION TO DISMISS FAC
     AND TO CONTINUE HEARING DATE; Case No.: 19-cv-06157 NC
 1                                               ORDER
 2          Pursuant to the parties’ stipulation above, IT IS HEREBY ORDERED THAT:
 3          1.      Plaintiffs’ Opposition to the Motion to Dismiss First Amended Complaint is now
 4   due by Tuesday, February 25, 2020.
 5          2.      Defendants’ Reply in support of their Motion to Dismiss First Amended
 6   Complaint will be due by Tuesday, March 17, 2020.
 7          3.      The hearing on Defendants’ Motion to Dismiss First Amended Complaint is
 8   hereby continued from Wednesday, February 26, 2020, to Wednesday, April 8, 2020, at 1:00
 9   p.m.
10          4.      Discovery is hereby stayed, and Defendants need not serve Plaintiffs with initial
11   disclosures under Federal Rule of Civil Procedure 26(a), until the Court issues a ruling on
12   Defendants’ motion to dismiss the first amended complaint.
13          IT IS SO ORDERED.
                                                                      ISTRIC
                                                                 TES D      TC
14
                                                               TA




                                                                                          O
                                                          S

     Dated: January 15, 2020                                               __________




                                                                                           U
15
                                                         ED




                                                                                            RT
                                                MAGISTRATE JUDGE NATHANAEL COUSINS
                                                     UNIT




                                                                   TEDCOURT
                                                UNITED STATES DISTRICT
                                                            GRANOF CALIFORNIA
16
                                                NORTHERN DISTRICT




                                                                                                R NIA
17

18                                                                                    Cousins
                                                     NO




                                                                                  .
                                                                        thanael M
                                                               Judge Na
                                                                                                FO
                                                       RT




19                                                                                          LI
                                                              ER
                                                         H




                                                                                          A

20
                                                                   N                       C
                                                                                     F
                                                                       D IS T IC T O
21                                                                           R
22

23

24

25

26

27

28
                                                 4
     STIPULATION AND ORDER SETTING FURTHER BRIEFING SCHEDULE ON MOTION TO DISMISS FAC
     AND TO CONTINUE HEARING DATE; Case No.: 19-cv-06157 NC
